Citation Nr: 1122599	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  10-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of bilateral upper and lower extremities, as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for vascular disease of the bilateral lower extremities, as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied the Veteran's claims for service connection for type II diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and vascular disease of the bilateral lower extremities.  In December 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010, and later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  At the hearing, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  As the Veteran served aboard a ship off the coast of Vietnam, and is not shown to have had service in Vietnam or its contiguous waterways during the Vietnam era, he is not entitled to a presumption of exposure to herbicides (to include Agent Orange), and there is no evidence of actual exposure to herbicides during service.

3.  Diabetes mellitus was first diagnosed several decades after service, and there is no competent, probative medical evidence or opinion establishing a relationship between current diabetes mellitus and military service.

4.  As service connection for type II diabetes mellitus has not been established, there is no legal basis for an award of secondary service connection for peripheral neuropathy of any upper or lower extremity, or for vascular disease of any lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities and for vascular disease of the bilateral lower extremities, as secondary to type II diabetes mellitus, are without legal merit.  38 C.F.R. § 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection (to include on a secondary basis), what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the January 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and private treatment records.  Also of record and considered in connection with these matters are various written documents provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection any of the claims is warranted.  

While VA has not obtained an examination or medical nexus opinion in connection with the Veteran's claim for service connection for type II diabetes mellitus, as explained in more detail, below, there is no probative evidence whatsoever that the Veteran's current diabetes mellitus is medically related to service, to include as due to alleged herbicide exposure.  As such, VA has no obligation to obtain a medical examination or opinion in connection with this claim.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  

Also, as explained in more detail, because the secondary service connection claims are being denied as without legal merit, any further development of evidence in connection with either claim would not result in an outcome favorable to the appellant, and is, thus, unnecessary.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as diabetes mellitus, which develop to a compensable degree (10 percent for diabetes mellitus) within a prescribed period after discharge from service (one year for diabetes mellitus), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

In connection with the claim for service connection for type II diabetes mellitus, the RO has considered the Veteran's possible exposure to herbicides in service.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service but with competent evidence of actual herbicide exposure, who develops one of the identified diseases.  

The evidence of record clearly establishes that the Veteran has current type II diabetes mellitus, as reflected, for example, in a VA and private treatment records showing a diagnosis of diabetes mellitus, type II.  However, considering the pertinent evidence of record in light above-noted legal authority, the Board finds that the record presents no basis to award service connection for diabetes mellitus on a direct or presumptive basis, to include as due to herbicide exposure.

In his November 2006 claim for service connection, the Veteran asserted that his diabetes mellitus is due to Agent Orange exposure during service.  He has also reported that he served aboard the USS Franklin D. Roosevelt in the Gulf of Tonkin during the Vietnam War, where he claims barrels of Agent Orange were stored.  The Veteran has additionally argued that planes, which had been sprayed with herbicides, were taking off from and landing on the USS Franklin D. Roosevelt.  The Veteran's representative has also asserted that the waters around the USS Franklin D. Roosevelt were sprayed with herbicides, and this contaminated the Veteran's drinking water aboard the ship.

The Veteran does not allege that he set foot in Vietnam or served on the inland waterways of Vietnam, nor does the evidence of record reflect that he served in either capacity.  Accordingly, the Board finds that the Veteran did not serve in-country in Vietnam.; thus, he is not entitled to a presumption of herbicide exposure.

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  Here, however, the record does not support a finding that the Veteran was actually exposed to herbicides, to include Agent Orange, while serving aboard the USS Franklin D. Roosevelt.

A review of the Veteran's Navy service records reveal that, he served aboard the USS Franklin D. Roosevelt, which was in the official waters of the Republic of Vietnam on several occasions in 1966 and in early 1967.

In May 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) provided a memorandum documenting its research findings regarding Navy and Coast Guard ships during the Vietnam Era.  In the course of its research efforts, the JSRRC reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents during the Vietnam Era.  To date, the JSSRC had found no evidence that indicated Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stores, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Thus, the JSRRC could provide no evidence to support any veteran's claim of exposure to tactical herbicide agents while service aboard a Navy or Coast Guard ship during the Vietnam era.

In December 2010, the RO prepared a memorandum of record, finding that the Veteran was not exposed to Agent Orange.  The RO noted that it reviewed the claims files to include the Veteran's service treatment records and discharge document and contacted the JSRRC.  Based on the JSRRC's response, and the Veteran's own arguments, the RO found that any further research into the Veteran's claims of exposure would not yield any verifiable supporting data.

At the Board hearing, the Veteran's representative presented additional argument that the drinking water aboard the USS Franklin D. Roosevelt was contaminated with Agent Orange that had been sprayed into the waters surrounding the ship.  She provided a study funded by the Australian Department of Veterans' Affairs, as well as reports of fixed wing aircraft herbicide incidents.  No documents, however, specifically reference the Veteran or any contaminated water on the USS Franklin D. Roosevelt.  Further, during his Board hearing, the Veteran admitted that he did not know the source of his drinking water on his ship.

Collectively, the evidence documented above reflects that the Veteran was not exposed to herbicides, to include Agent Orange, while serving aboard the USS Franklin D. Roosevelt.  While the Veteran argues that herbicides were aboard his ship and that aircraft that sprayed herbicides flew back and forth between his ship and Vietnam, the JSRRC has found no evidence to support such claims.  The Veteran's representative's assertions that the Veteran's drinking water was contaminated with herbicides are also too general and inclusive to support any claim of herbicide exposure, as the documents contained no evidence regarding the drinking water of the USS Franklin D. Roosevelt.

Accordingly, the Veteran is not entitled to presumptive service connection for diabetes mellitus on the basis of alleged herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the record does not otherwise provide a basis to award service connection for type II diabetes mellitus.  The Veteran's service treatment records are devoid of any notation as to any complaints, findings, or a diagnosis of diabetes mellitus.  Moreover, the Veteran's endocrine system was assessed as normal on April 1967 separation examination.  The Veteran's urinalysis was also negative for increased sugar.  Hence, diabetes mellitus was not shown in service, or within a year after service, and the Veteran does not contend otherwise.

Rather, the Veteran has asserted, and the medical evidence reflects, that he was first diagnosed with diabetes mellitus in mid-2003. A s such, he also is not entitled to presumptive service for diabetes mellitus as chronic disease manifested to a compensable degree within the first post-service year.  See 38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Further, there is no persuasive evidence or opinion that there exists a medical nexus between diabetes mellitus and any incident of service.  None of the VA or private treatment records reflecting a diagnosis of this disorder includes any comment or opinion even suggesting a medical nexus between diabetes mellitus and the Veteran's military service.  Significantly, neither the Veteran nor his representative has presented or identified any such medical evidence or opinion.

In addition to the medical evidence, in considering whether an award of service connection, on a presumptive or direct basis, is warranted for type II diabetes mellitus, the Board has considered the Veteran's and his representative's written and oral assertions; however, none of this evidence provides a basis for allowance of the claim.  To whatever extent the Veteran and his representative attempt to support the claims on the basis of lay assertions, alone, such evidence must fail.  As indicated above, the claim turns on the questions of the Veteran's in-service herbicide exposure (in which case, the medical relationship between such exposure and his type II diabetes mellitus is established), or whether there otherwise exists a medical relationship between the current disability and service.  As the appellant and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative opinion on either question on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the claim for service connection for type II diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Secondary Service Connection Claims

In seeking service connection for peripheral neuropathy of the bilateral upper and lower extremities and vascular disease of the bilateral lower extremities, the Veteran has asserted that these disabilities are secondary to his type II diabetes mellitus.

Under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, in view of the Board's decision denying service connection for diabetes mellitus, as noted above, there is no legal for the award of secondary service connection for peripheral neuropathy of any upper or lower extremity, or for vascular disease of any lower extremity.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.

Under these circumstances, the Board must deny the claims for peripheral neuropathy of the bilateral upper and lower extremities and vascular disease of the bilateral lower extremities, each as secondary to type II diabetes mellitus, as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for type II diabetes mellitus, claimed as due to herbicide exposure, is denied.

Service connection for peripheral neuropathy of bilateral upper and lower extremities, as secondary to type II diabetes mellitus, is denied.

Service connection for vascular disease of the bilateral lower extremities, as secondary to type II diabetes mellitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


